Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-3 are pending.  
Priority
Instant application 17034594, filed 9/28/2021 claims priority as follows:

    PNG
    media_image1.png
    71
    346
    media_image1.png
    Greyscale
.
The priority document is not in the English language.
Information Disclosure Statements
No IDS is present.
Claim Rejection – 103 Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017188180 (“the ‘180 publication”) in view of US-4725656 (“the ‘656 patent”).
The ‘180 publication teaches a solid catalyst for olefin polymerization containing magnesium atoms, titanium atoms, halogen atoms and ester compounds, diester compounds (B) (see general formula 2).  The components are brought together in a solvent.  Further, the ‘180 publication teaches that diethoxymagnesium is preferred as a magnesium component (instant claim 2).   
Examples of the magnesium compound (C) include one or more selected from dihalogenated magnesium, dialkylmagnesium, halogenated alkylmagnesium, dialkoxymagnesium, diaryloxymagnesium, halogenated alkoxymagnesium, and fatty acid magnesium.Among these magnesium compounds, magnesium dihalide, a mixture of magnesium dihalide and dialkoxymagnesium, dialkoxymagnesium is preferable, dialkoxymagnesium is particularly preferable, specifically, dimethoxymagnesium, diethoxymagnesium, dipropoxymagnesium, One or more selected from butoxymagnesium, ethoxymethoxymagnesium, ethoxypropoxymagnesium, butoxyethoxymagnesium and the like can be mentioned, and among these, diethoxymagnesium is particularly preferable.

Further, the ‘180 publication teaches that the titanium halide is further added for the polymerization of propylene (claims 1, 4, [0054}, [0057], and [0082] for example).  
Including a magnesium atom, a titanium atom, a halogen atom, an ester compound (A) represented by the general formula (1) and a diester compound (B) represented by the general formula (2), The ratio represented by the content (mass%) / the content (mass%) of the diester compound (B) is 0.01 to 75, and is a solid catalyst component for olefin polymerization.

The ‘180 publication teaches titanium compounds (instant claims 1 and 3):
 As titanium halogen compound (F), specifically, titanium tetrahalide such as titanium tetrafluoride, titanium tetrachloride, titanium tetrabromide, titanium tetraiodide, methoxy titanium trichloride, ethoxy titanium trichloride as alkoxy titanium halide, Alkoxy titanium 

The ‘180 publication teaches cyclohexadiene compounds (for example):
Further, a cycloalkenyl ring having 5 to 12 carbon atoms in which R 9 and R 10 are bonded to form a ring structure, and having a plurality of unsaturated bonds in the cycloalkenyl ring, includes 1,3-cyclohexadiene. Dimethyl-1,2-dicarboxylate, diethyl 1,3-cyclohexadiene-1,2-dicarboxylate, dimethyl 1,4-cyclohexadiene-1,2-dicarboxylate, and 1,4-cyclohexadiene-1,2 -One or more selected from diethyl dicarboxylate is particularly preferred.

The ’180 publication teaches ethyl benzoate for example:
One or more selected from organic silicon compounds including compounds can be mentioned, including ethyl benzoate, ethyl p-methoxybenzoate, ethyl p-ethoxybenzoate, methyl p-toluate, ethyl p-toluate,
The ‘180 publication fails to teach and example using all the components including 1,4-cyclohexadiene 1, 2-dicarboxylic acid, 1,2-dialkyester with R greater than 1.
The ‘656 patent teaches that 1,4-cyclohexadiene-1,2-dicarboxylate and is known to function in the polymerization and catalyst system having a solid magnesium containing titanium catalyst (Abstract for example for utility):
(18)   Examples of R.sup.1 include ethyl, propyl, n-butyl and hexyl groups.
(19)   Examples of the esters of formula (a-1) or (a-2) above include diethyl cyclohexene-1,2-dicarboxylate, di-n-propyl cyclohexene-1,2-dicarboxylate, di-n-butyl cyclohexene-1,2-dicarboxylate, di-n-hexyl cyclohexene-1,2-dicarboxylate, di-n-octyl cyclohexene-1,2-dicarboxylate, mono-n-butyl cyclohexene-1,2-dicarboxylate, di-n-butyl 1,3-cyclohexadiene-1,2-dicarboxylate, di-n-octyl 1,4-cyclohexadiene-1,2-dicarboxylate, di-n-butyl cyclohexene-1,2-diacetate, di-n-butyl 1,4-cyclohexadiene-1,2-diacetate and di-n-butyl 1,3-cyclohexadiene-2,3-dicarboxylate.


In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies, substituting one known diene diester for another applies.  The primary reference teaches one diene and the secondary reference teaches an alternative diene that both function with a magnesium-titanium catalyst for use in olefin polymerization.  One skilled in the art could readily substitute one for another and expect success given the fact that the art teaches that one would expect them to function with a similar catalyst and similar polymerization process.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	As an alternative rationale, it would have been prima facie obvious to one having ordinary skill in the art to arrive at the homologue of the methyl ester because structurally similar 

Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622